DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
1.	The response filed 09/30/2022 has been entered and made off record.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/30/2022 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/30/2022 has been entered.

Election/Restrictions
4.	Restriction is required under 35 U.S.C. 121 and 372.

5.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1. Claim(s) 1-13, 22, 24-35, 42 44 45, drawn to Under-the-display camera: details on how to display images together with an indicator at the location of the camera. Classified in H04N 5/232.

Group 2. Claims(s) 1, 14-21, 23, 36-41,43, 45, drawn to preventing occlusions due to user inputs, determine occlusions and correct occluded images. Classified in H04N 9/64.

6.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical features of Group 1 includes advancing a distal end of an endoscope to the scene of interest; illuminating the scene of interest [which is not present in Groups 2] using an illumination source coupled to the endoscope [which is not present in Group 2]; 
capturing a video signal of the scene of interest using a camera coupled to the endoscope, the camera having one or more video capture characteristics affecting exposure of the video signal of the scene of interest; 
determining, with a processor, that the scene of interest is overexposed or underexposed in the captured video signal; 
and changing a light output of the illumination source, by sending a signal from the camera to the light source, while maintaining the same one or more video capture characteristics affecting exposure of the video signal, to correct for overexposure or underexposure of the video signal [which is not present in Group 2].

The technical features of Group 2 include gripping the camera by placing a hand on a grip member at a first end of the camera [which is not present in Group 1], wherein a transmitter of the camera is located near a second end of the camera, opposite the first end [which is not present in Group 1], wherein a distance between the grip member and the transmitter is at least 5 centimeters, and wherein a balance point of the camera and the endoscope, when they are coupled together, is located at the grip member [which is not present in Group 1].

The reasons, for which the inventions are not so linked as to form a single general inventive concept, as required by Rule 13.1 PCT, are as follows: 1.2 The common matter linking together the two groups is the subject-matter of independent claim 1 and 26, respectively: "an apparatus for image processing, the apparatus comprising: a memory; 
and one or more processors coupled to the memory and configured to: receive an image captured by a camera based on incident light received by the camera, wherein the camera is positioned relative to a display to receive the incident light that passes through a portion of the display before reaching the camera; 
display, on the display, a display image that is based on the image; 
and display an indicator overlaid over the display image at an indicator area of the display while the display is displaying the display image, wherein the indicator area includes at least a subset of the portion of the display''.
In this respect, the remaining features of the first group, not present in the second group, relate to details on how to display the captured images together with the indicator when the camera is located under the display.  These features intend to solve the problem of how to provide a suitable indication to the user about the camera position on the screen [para.0002], and [para.0085-0087, figs. 3-5].
From the above, it follows that the remaining features of the first group are
neither linked nor corresponding to the remaining features of second group.
Furthermore, they intend to solve two unrelated problems. Also, as the technical
features in common between both group are well known, they do not contribute
to the prior art. Thus, the requirements of Rule 13 are not fulfilled.
To conclude, there is lack of unity within the meaning of Rule 13 PCT between
Group 1 and Group 2.

7.	Claims 1-45 lack unity of invention because the groups do not share the same or corresponding technical feature.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 1-5, 11-20, 22-29, 33-40 and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gove [US Pub. No.: 2020/0389575 A1] in view Tian [US Pub. No.: 2020/0134282 A1].
Re. Claim 1, Gove discloses:
An apparatus for image processing [Fig. 8 el 800], the apparatus comprising: at least one memory [Fig. 8 el 830]; 
and at least one processor coupled to the at least one memory [The processor 820 can also include an onboard memory |Fig.8 el 820] and configured to: receive an image of a scene captured by a camera based on incident light received from the scene by the camera [The electronic device 100 may receive a first image of an object captured by a first camera disposed behind an electronic display (910). The first image may be based at least in part on reflections of light (e.g., NIR light) emitted by an illuminator (or first light source) |00720-073], wherein the camera is positioned relative to a display to receive the incident light that passes through a portion of the display before reaching the camera [when a camera is disposed under the display screen, based at least in part on reflections of light emitted by a first light source wherein the reflections are partially occluded by electronic display |Fig.9 el 910]; 
display, on the display, a display image that is based on the image [image displayed is based on the display |0032]; 
and display an indicator overlaid over the display image at an indicator area of the display while the display is displaying the display image [the cameras may be disposed under the display. In this configuration, the cameras' FOV may be partially obstructed by display pixels and/or display sub-pixels in the display |0029], 
Gove does not distinctly disclose:
wherein the indicator is indicative of at least a subset of the portion of the display  through which the incident light from the scene passes as the incident light moves toward the camera. 
However in the same field of endeavor Tian discloses:
wherein the indicator is indicative of at least a subset of the portion of the display  through which the incident light from the scene passes [FIG. 3, ellipses represent the light-emitting units of the light-emitting layer, and solid lines represent incident light emitted by the light-emitting units. It should be understood that refraction and/or reflection can occur when the incident light emitted by the light-emitting units passes through the touch layer |0038]. 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention Gove with Tian to generate reflection light emitted by the light-emitting units of the light-emitting layer for projection onto the user's finger.

Re. Claim 2, Gove discloses:
wherein the apparatus is at least one of a mobile device, a wireless communication device, and a camera device [electronic device is a mobile device that includes camera and wireless communication such as a smart phone| Fig. 2 el 200].

Re. Claim 3, Gove discloses:
wherein the apparatus includes at least one of the camera and the display [display includes a camera |Fig.3A-D]. 

Re. Claim 4, Gove discloses:
wherein at least one of the indicator and the indicator area of the display are at least as large as an area of a lens of the camera [camera lens area uses portion of the display |0062].

Re. Claim 5, Gove discloses:
wherein the at least one processor is configured to: receive an input, wherein the indicator is displayed over the indicator area in response to receipt of the input [The display 102 is configured to display visual information to a user, to receive user input|0032].

Re. Claim 11, Gove discloses:
wherein displaying the indicator overlaid over the display image at the indicator area while the display is displaying the display image includes modifying the display image to merge the indicator with the display image [the depth map generator 134 may be configured to receive images captured by the first and second cameras 104 and 106, and the depth map generator 134 may use stereopsis to combine the images and to extract depth information from the images |0035]. 

Re. Claim 12, Gove discloses:
wherein the display is a touchscreen [display is touch screen|0085].

Re. Claim 13, Gove discloses:
wherein the at least one processor is configured to: display an image capture user interface (UI) element over an image capture UI area on the display [user capture interface is displayed over an image display |0085]; 
receive an input at the image capture UI area, wherein the input is one of a touch input, a hover input, and a gesture input [user is input is touch or air touch|0085]; 
receive a second image captured by the camera in response to receiving the input at the image capture UI area [user input is received and used to manipulate or capture a second image [0085]; 
and store the second image to a non-transitory computer-readable storage medium [first and second images are stored in memory \Fig.8 el 830].

Re. Claim 14, Gove discloses:
 wherein the at least one processor is configured to: receive an input at an area selection user interface (UI) area, wherein the input is one of a touch input, a hover input, and a gesture input [the BIAT sub-module 837 may be configured to track objects such as eyes, fingers or hands, and/or the BIAT sub-module 837 may be configured to perform gesture recognition and/or air touch.|0085]; 
and select a selection area of the display image in response to receiving the input at the area selection UI area, wherein the area selection UI area is distinct from the selection area of the display image [portion of the display is used to manipulate or adjust based on user input| 0084-0085]. 

Re. Claim 15, Gove discloses
wherein the selection area of the display image includes at least at least a portion of the indicator area.

Re. Claim 16, Gove discloses:
wherein the at least one processor is further configured to: set an image capture parameter associated with the camera to a particular setting that is determined based on the selection area of the display image in response to selection of the selection area, wherein the image capture parameter includes at least one of a focus and an exposure parameter [the camera module 410 may use special optics, and the depth map SW module 834 may use special algorithms with diffractive optics, multiple apertures or multiple FOVs (where the aperture or FOV of one camera varies from that of another), or coded-or-phase-aperture, to extract depth information |0080]. 

Re. Claim 17, Gove discloses:
wherein the at least one processor is further configured to: setting an image processing property to a particular setting that is determined based on the selection area of the display image in response to selection of the selection area, wherein the image processing property is one of a brightness, a contrast, a color saturation, a tone, a white balance, a black balance, a black level compensation, a level, a gamma correction, a gain, a color correction, a noise filter, a sharpness, a blurring, and a red eye correction [The 3D imaging sub-module 836 may also be configured to modify or rotate the 3D image, thereby permitting a user to interact with the 3D image. For example, in some aspects, the 3D imaging sub-module 836 may be configured to provide a bokeh focus function. In other words, when a 3D image is projected on a display via the display interface 812, a user may be able to determine which portion(s) of the 3D image appear in focus, and which portion(s) of the 3D image appear blurred or out-of-focus. With respect to any blurred portion(s), the user may be able to adjust the degree or type of blurring|0082]. 

Re. Claim 18, Gove discloses:
wherein the at least one processor is further configured to: display an area selection UI element at the area selection UI area [The display 102 is configured to display visual information to a user, to receive user input, and/or to transmit light from an object or scene being imaged to the first and second cameras 104 and 106 |0032].

Re. Claim 19, Gove discloses:
wherein the at least one processor is configured to: generate the area selection UI element to depict a copy of at least a portion of the selection area [displayed image can be adjusted via user adjustment |Fig. 10A-B, 0076-0077].

Re. Claim 20, Gove discloses:
wherein the at least one processor is further configured to: receive a second image captured by the camera after capture of the image [Fig.8 el 820 configured to receive a second image]; 
determine that the second image is occluded by an occlusion [processor determines occlusion of first and second image|0036]; 
and display the display image on the display in response to determining that the second image is occluded by the occlusion [display second image based on occlusion| 0036-0038].


Re. Claim 22, Gove discloses:
 wherein the at least one processor is configured to: receive a second image captured by a second camera based on secondary incident light received by the second camera [the illuminator 108 may emit light 116 to illuminate a scene in front of the first camera 104 and the second camera 106. Objects in the scene may reflect at least a portion of the light 116 back towards the display 102, for example, as reflected light 116R(1) and 116(R2) |0036], wherein the second camera is positioned relative to the display to receive the secondary incident light that passes through a second portion of the display before reaching the second camera [the second camera 206 is disposed proximate to the display 202 (or in the same plane as the display 202 and the illuminator 208|0037]. 

Re. Claim 23, Gove discloses:
wherein the at least one processor is further configured to: determine that the second image is occluded by an occlusion, wherein the display image is displayed in response to determining that the second image is occluded by the occlusion [processors used to determine occlusion is determined for second image based displayed image |0038]. 

Re. Claim 24, Gove discloses:
wherein the at least one processor is further configured to: generate the display image based on the image and the second image [display image is based on first and second image |Fig.1 el 104, 106]. 

Re. Claim 25, Gove discloses:
wherein the at least one processor is configured to: determine depth information corresponding to one or more objects depicted in the image and in the second image by processing the image and the second image [first and second image are used to generate a depth map 134 |Fig. 1 el 134]. 

Re. Claim 26, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 27, This claim is interpreted and rejected for the same reason set forth in claim 2

Re. Claim 28, This claim is interpreted and rejected for the same reason set forth in claim 4.

Re. Claim 29, This claim is interpreted and rejected for the same reason set forth in claim 5.

Re. Claim 33, This claim is interpreted and rejected for the same reason set forth in claim 11.

Re. Claim 34, This claim is interpreted and rejected for the same reason set forth in claim 12.

Re. Claim 35, This claim is interpreted and rejected for the same reason set forth in claim 13.

Re. Claim 36, This claim is interpreted and rejected for the same reason set forth in claim 14.

Re. Claim 37, This claim is interpreted and rejected for the same reason set forth in claim 15.

Re. Claim 38, This claim is interpreted and rejected for the same reason set forth in claim 16.

Re. Claim 39, This claim is interpreted and rejected for the same reason set forth in claim 17.

Re. Claim 40, This claim is interpreted and rejected for the same reason set forth in claim 20.

Re. Claim 42, This claim is interpreted and rejected for the same reason set forth in claim 22.

Re. Claim 43, This claim is interpreted and rejected for the same reason set forth in claim 23.

Re. Claim 44, This claim is interpreted and rejected for the same reason set forth in claim 25.

Re. Claim 45, This claim is interpreted and rejected for the same reason set forth in claim 26.

12.	Claim(s) 6 and 30 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Gove in view Tian in further view of  Baldwin [US Patent No.: 9,057,931 B1].
Re. Claim 6, The combination of Gove with Tian, specifically Gove discloses:
wherein the input includes at least one of a touch of a touch-sensitive touchscreen surface of the display, a predefined gesture across the touch- sensitive touchscreen surface of the display, a hover over the display, a predefined gesture over the display [The BIAT sub-module 837 may then use the stored locations of the 3D images corresponding to the first and second instances of time to track the location or movement of the person over time. In other embodiments, the BIAT sub-module 837 may be configured to track objects such as eyes, fingers or hands, and/or the BIAT sub-module 837 may be configured to perform gesture recognition and/or air touch.|0085], 
Gove does not distinctly disclose:
a voice input reciting a predefined phrase recorded by a microphone.
However in the same field of endeavor Baldwin discloses:
a voice input reciting a predefined phrase recorded by a microphone [The device can also include a microphone or other such audio-capturing device. The device in at least some embodiments can trigger various actions or modes based upon sound detected by the microphone. |Col 9 Line 1-5].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gove and Tian with Baldwin to trigger various actions or modes based upon sound detected by the microphone.

Re. Claim 30, This claim is interpreted and rejected for the same reason set forth in claim 6.

13.	Claim(s) 7-10, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gove and Tian in view of Ye [US Pub. No.: 2021/0397320 A1].
Re. Claim 7, The combination Gove with Tian does not distinctly disclose:
wherein the at least one processor is configured to: generate the display image by modifying a size of the image using at least one of scaling and cropping.
However in the same field of endeavor Haddad discloses:
wherein the one or more processors are further configured to: generate the display image by modifying a size of the image using at least one of scaling and cropping [the processor 132 can be configured to apply spatial filtering and cropping to cut off unwanted parts of the image of the image frame such as superfluous regions, or areas containing only background or noise.| 0150].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gove and Tian with Haddad to have a box on the display indicating that the user place his or her finger on the display within the finger sensing region [0144].

Re. Claim 8, The combination Gove with Tian does not distinctly disclose:
wherein modifying the size of the image includes modifying the size of the image such that the display image is displayed on the display other than on the indicator area.
However in the same field of endeavor Haddad discloses:
wherein modifying the size of the image includes modifying the size of the image such that the display image is displayed on the display other than on the indicator area [size of the indicator 1002 is modified 0032].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gove and Tian with Haddad to have a box on the display indicating that the user place his or her finger on the display within the finger sensing region [0144].

Re. Claim 9, The combination Gove with Tian does not distinctly disclose:
wherein the indicator includes a shape around at least part of the portion of the display. 
However in the same field of endeavor Haddad discloses:
wherein the indicator includes a shape around at least part of the portion of the display [the scanning pattern can have a shape or configuration defined by the subset of illuminated active pixels that remains consistent (e.g., has a static shape), and this static configuration is maintained as it is shifted in a step-wise manner until all of the active pixels within the finger sensing region have been illuminated during the fingerprint reading operation | 0032]. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gove and Tian with Haddad to have a box on the display indicating that the user place his or her finger on the display within the finger sensing region [0144].

Re. Claim 10, The combination Gove with Tian does not distinctly disclose:
wherein the indicator is animated.
However in the same field of endeavor Haddad discloses:
wherein the indicator is animated [box 1002 is an indicator Fig. 10B el 1002].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gove and Tian with Haddad to have a box on the display indicating that the user place his or her finger on the display within the finger sensing region [0144].

Re. Claim 31, This claim is interpreted and rejected for the same reason set forth in claim 7 and 8.

Re. Claim 32, This claim is interpreted and rejected for the same reason set forth in claim 9.

Allowable Subject Matter
14.	Claim 21 and 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488




/HOWARD D BROWN JR/Examiner, Art Unit 2488                                                                                                                                                                                                        
-